    Case 3:18-cv-03410-K Document 1 Filed 12/28/18               Page 1 of 14 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

COMMTECH IP LLC,
                                                   C.A. NO. ______________
                      Plaintiff,
   v.                                              JURY TRIAL DEMANDED

ENEA AB and ENEA SOFTWARE &                        PATENT CASE
SERVICES, INC.,

                      Defendants.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
             AGAINST ENEA AB AND ENEA SOFTWARE & SERVICES, INC.

        Plaintiff Commtech IP LLC files this Original Complaint for Patent Infringement against

Enea AB and Enea Software & Services, Inc. (collectively “Defendants”), and would

respectfully show the Court as follows:

                                      I. THE PARTIES

        1.     Plaintiff Commtech IP LLC (“Commtech” or “Plaintiff”) is a Texas limited

liability company with its principal place of business at 15922 Eldorado Pkwy, Suite 500-1599,

Frisco, TX 75035.

        2.     On information and belief, Defendant Enea AB is a foreign corporation organized

and existing under the laws of Sweden, with a place of business at 2555 E. Camelback Road,

Suite 280, Phoenix, AZ 85016.

        3.     On information and belief, Defendant Enea Software & Services, Inc.

(“Defendant”) is a corporation organized and existing under the laws of Texas, with a registered

agent at C T Corporation System, 1999 Bryan St., Ste. 900 Dallas, TX 75201.




                                               1
     Case 3:18-cv-03410-K Document 1 Filed 12/28/18                  Page 2 of 14 PageID 2




                               II. JURISDICTION AND VENUE

       4.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

       5.      On information and belief, Defendants are subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Texas Long-Arm Statute, due at

least to its business in this forum, including at least a portion of the infringements alleged herein.

Furthermore, Defendant Enea Software & Services, Inc. is subject to this Court’s specific and

general personal jurisdiction because Defendant Enea Software & Services, Inc. is a Texas

corporation.

       6.      Without limitation, on information and belief, within this state, Defendants have

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendants have derived

revenues from its infringing acts occurring within Texas. Further, on information and belief,

Defendants are subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Texas.                Further, on

information and belief, Defendants are subject to the Court’s personal jurisdiction at least due to

its sale of products and/or services within Texas. Defendants have committed such purposeful

acts and/or transactions in Texas such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

       7.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant Enea Software & Services, Inc. is incorporated in Texas. On information and

                                                  2
    Case 3:18-cv-03410-K Document 1 Filed 12/28/18                   Page 3 of 14 PageID 3




belief, Defendant Enea AB is a foreign corporation incorporated in Sweden and is therefore

subject to suit in any judicial district. On information and belief, from and within this District

Defendants have committed at least a portion of the infringements at issue in this case.

       8.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,557,715)

       9.      Plaintiff incorporates the above paragraphs herein by reference.

       10.     On June 10, 2003, United States Patent No. 6,557,715 (“the ‘715 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The application

leading to the ‘715 patent was filed on March 10, 2000. (Ex. A at cover).

       11.     The ‘715 Patent is titled “Modem Apparatus, Communication Control Apparatus,

Communications Terminal Apparatus, and Communication Control Method.” A true and correct

copy of the ‘715 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       12.     Plaintiff is the assignee of all right, title and interest in the ‘715 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘715 Patent.         Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘715 Patent

by Defendants.

       13.     The invention in the ‘715 Patent relates to a modem apparatus, communication

control apparatus and communications terminal apparatus with the function of performing

communications based on communication procedures conforming to ITU-T Recommendations.

(Id. at col. 1:10-15).   ITU-T Recommendations are non-mandatory standards defining how

telecommunication networks operate and interwork published by the Telecommunication
                                                  3
    Case 3:18-cv-03410-K Document 1 Filed 12/28/18                Page 4 of 14 PageID 4




Standardization Sector (ITU-T).      (https://www.itu.int/en/ITU-T/publications/Pages/recs.aspx;

https://en.wikipedia.org/wiki/Category:ITU-T_recommendations).

       14.     Conventionally, a communications terminal apparatus provided with a modem for

performing communications based on communications procedures conforming to ITU-T

Recommendation V.34 initiates a communication according to a sequence specified in ITY-

Recommendation V.8. Recommendation V.34 relates to “A modem operating at data signaling

rates of up to 33 600 bit/s for use on the general switched telephone network and on leased point-

to-point      2-wire        telephone-type          circuits.”          (https://www.itu.int/ITU-

T/recommendations/rec.aspx?rec=4203).        Recommendation V.8 relates to “Procedures for

starting sessions of data transmission over the public switched telephone network.”

(https://www.itu.int/ITU-T/recommendations/rec.aspx?rec=5242).

       15.     Specifically, in response to a call placed from a calling terminal, an answering

terminal transmits an ANSam signal to the calling terminal. (Ex. A at col. 1:24-26). The ANSam

signal is a sinewave signal at 210 HZ, amplitude-modulated, as defined in Section 7.2 of

Recommendation V.8. When the calling terminal detects the ANSam signal, an exchange of call

menu (CM) and joint menu (JM) signals are exchanged according to the Recommendation V.8.

The CM signal initiates the process of modulation-mode selection and indicates modulation

modes available in the call DCE (Data Circuit-terminating Equipment). (Recommendation V.8

at Section 7.3). The JM signal is transmitted in answer to the CM to indicate modulation modes

available jointly in the call and answer DCEs. The exchange of CM/JM signals enables the

DCEs to choose the best V-series modulation mode from those available in both the call and

answer DCE’s for a forthcoming data session on a public switch telephone network (PSTN).




                                                4
    Case 3:18-cv-03410-K Document 1 Filed 12/28/18                 Page 5 of 14 PageID 5




       16.     To begin the CM/JM exchange, the calling terminal transmits a CM signal to the

answering terminal. (Ex. A at col. 1:26-28). When the answering terminal detects the CM

signal, the answering terminal transmits a JM signal to the calling terminal. (Id. at col. 1:28-30).

Thereafter, the communication procedure shifts from that conforming to Recommendation V.8 to

that conforming to Recommendation V.34. (Id. at col. 1:30-32).

       17.     A problem can arise in the case where transmission and reception of procedure

signals are performed according to the sequence specified in Recommendation V.8 but the

calling terminal incorrectly recognizes the procedure signal transmitted from the answering

terminal. (Id. at col. 1:33-37). When the calling terminal incorrectly recognizes the procedure

signal, the calling terminal and answering terminal each continues transmitting the procedure

signal based on the different communication procedure until receiving an expected signal. (Id. at

col. 1:35-40). The case sometimes occurs thereby where communication operations are looped

in the calling terminal and answering terminal. (Id. at col. 1:40-42).

       18.     This looping is explained in the context of an exemplary prior art apparatus. One

communication terminal apparatus provided with a modem for communicating according to

Recommendation V.8, sends a CM signal expecting a JM signal, but instead detects a DIS (Data

Identification Signal) signal conforming to Recommendation T.30 (Procedures for document

facsimile transmission in the general switched telephone network).          (Id. at col. 1:44-53).

Specifically, the communication terminal apparatus judges a flag pattern of the DIS signal to

detect the DIS signal. (Id. at col. 1:53-55). However, because the DIS signal is detected by

judging the flag pattern of the DIS signal, procedure signals having no flag pattern cannot be

detected. (Id. at col. 1:56-59). Such signals having no flag pattern, and therefore cannot be

detected by the procedure signals of the communication terminal apparatus include:

                                                 5
    Case 3:18-cv-03410-K Document 1 Filed 12/28/18                  Page 6 of 14 PageID 6




                AC (signal states ACAC…AC for an even number of symbol states) signal
                 transmitted from the answering terminal to a calling terminal based on
                 conforming to Recommendation V.32 (A family of 2-wire, duplex modems
                 operating at data signaling rates of up to 9600 bit/s for use on the general
                 switched telephone network and on leased telephone-type circuits) or V.32bis (A
                 duplex modem operating at data signaling rates of up to 14,400 bit/s for use on the
                 general switched telephone network and on point-to-point 2-wire leased
                 telephone-type circuits), and

                USB1 (Unscrambled binary ones modulated by an answering modem) signal
                 transmitted from the answering terminal to a calling terminal based on
                 conforming to Recommendation V.22 (1200 bits per second duplex modem
                 standardization for use in the general switched telephone network and on point-to-
                 point 2-wire leased telephone-type circuits) or V.22bis (2400 bits per second
                 duplex modem using the frequency division technique standardized for us on the
                 general switched telephone network and on point-to-point 2-wire leased
                 telephone-type circuits).

(Id. at col. 1:60 – col. 2:2). In the case where such procedure signals are transmitted from the

answering terminal to the calling terminal, the calling terminal continues transmitting the CM

signal based on Recommendation V.8 but the answering terminal continues transmitting the

USB1 signal conforming to Recommendation V.22 or the AC signal confirming to

Recommendation V.32. (Id. at col. 2:2-10). With this problem the communications operations

are looped between the calling and answering terminal and the data communication cannot be

performed in such an apparatus. (Id. at col. 2:10-12).

       19.       The object of the claimed invention is to provide a modem apparatus,

communication control apparatus, and communication control method that can respond to

communications specified in an arbitrary Recommendation, including a communications

procedure conforming to Recommendation V.34, a facsimile communication procedure

conforming to Recommendation T.30, and a data communications procedure based on, for

example, Recommendation V.22/V.22bis or V.32/V.32bis, that prevents communication

operations from being looped. (Id. at col. 2:20-29).


                                                  6
    Case 3:18-cv-03410-K Document 1 Filed 12/28/18                  Page 7 of 14 PageID 7




       20.     The ‘715 patent provides a block diagram of an exemplary embodiment of a

communications control unit of the communications terminal apparatus according to the claimed

invention:




(Id. at col. 2:54-56, col. 3:15-45, Fig.3). The Variable signal detection section (105) has a

plurality of band pass filters each capable of calculating an integrated value of a signal

component at a specific carrier frequency. (Id. at col. 4:28-30).

       21.     For the purposes of a non-limiting example, the ‘715 patent also provides a figure

that illustrates specific carrier frequencies at which signal components can be calculated in

variable signal detection (105):




                                                 7
     Case 3:18-cv-03410-K Document 1 Filed 12/28/18                   Page 8 of 14 PageID 8




(Id. at col. 2:57-61, col. 4:46-48, Fig. 4). In the context of Fig. 3 of the ‘715 patent:

              V.21(H) detection section (108) calculates the integrated value of the signal
               component at a carrier frequency of 1750 Hz used in Recommendation V.21(H),
               specifically at the carrier frequency of the JM signal that is transmitted from an
               answering terminal to a calling terminal in Recommendation V.8, and the
               integrated value of the signal component at the carrier frequency of the DIS signal
               that is transmitted from an answering terminal to a calling terminal in
               Recommendation T.30.

              V.22 detection section (109) and V.22bis detection section (110) each calculates
               an integrated value of a signal component at a carrier frequency of 2250 Hz used
               in Recommendation V.22 and Recommendation V.22bis, specifically at the
               carrier frequency of the USB1 signal that is transmitted from an answering
               terminal to a calling terminal in Recommendation V.22 and Recommendation
               V22bis.

              V.32 detection section (111) and V.32bis detection section (112) each calculates
               integrated values of signal components at carrier frequencies of 600 Hz and 3000
               Hz used in Recommendation V.32 and Recommendation V.32bis, specifically, at
               the carrier frequencies of the AC signal that is transmitted from an answering
               terminal to a calling terminal in Recommendation V.32 and Recommendation.

(Id. at col. 4:48 – col. 5:20). The extensive technical details of the operation of the exemplary

embodiment are further discussed in the specification of the ‘715 patent. (Id. at col 5:21 – col.

17:62). Prior to the disclosures in the ‘715 patent the combination of Recommendation T.30

with Recommendation V.34 and Recommendation V.22/V.22bis, and the combination of



                                                   8
     Case 3:18-cv-03410-K Document 1 Filed 12/28/18                 Page 9 of 14 PageID 9




Recommendation T.30 with Recommendation V.34 and Recommendation V.32/V.32bis was not

technically feasible.

       22.     By detecting the signal at the carrier frequency of the procedure signal confirming

to an arbitrary type of Recommendation transmitted from an answering terminal, it is possible to

recognize the type of Recommendation based on which the answering terminal performs a

communication.     (Id. at col. 17:63 – col. 18:2).       Specifically, it is possible to continue

communications according to a communication procedure based on Recommendation V.34, a

facsimile communication procedure based on Recommendation T.30, and a data communication

procedure based on Recommendations V.22 and V.22bis or Recommendations V.32 and

V.32bis. (Id. at col. 18:8-13). The invention therefore makes it possible to prevent operations of

a communications control unit from being looped in the case where the procedure signal

transmitted from a communications control unit is different from the procedure signal

transmitted from the answering terminal. (Id. at col. 18:13-18). The invention also allows

achieving faster page transmissions through recognition of Recommendation V.32/V.32bis

having data rates of up to 14,400 bit/s. This results in reducing the communication time and

communication cost spent by connecting to an answering terminal with which the model

apparatus cannot communicate. (Id. at col. 18:22-25).

       23.     The unconventional nature of the claims of the ‘715 patent are exemplified by the

fact that the issued claims were not subject to a rejection during the prosecution history.

       24.     Direct Infringement.       Upon information and belief, Defendants have been

directly infringing at least claims 1 and 5 of the ‘715 patent in Texas, and elsewhere in the

United States, by performing actions comprising making, using, selling, and offering for sale a

communication apparatus that satisfies the limitations of claims 1 and 5, including without

                                                 9
   Case 3:18-cv-03410-K Document 1 Filed 12/28/18               Page 10 of 14 PageID 10




limitation     the        Demod-Bricks       (“Accused       Instrumentality”).            (E.g.,

https://www.enea.com/globalassets/downloads/protocols/netbricks/demod-bricks--022874.pdf).

       25.    The Accused Instrumentality acts as a communication apparatus at a calling side

for performing transmission and reception of a signal (e.g., the Accused Instrumentality offers

ITU-T V.34 recommended operation that supports facsimile send and receive) with another

communication apparatus at an answering side (e.g., another modem).

       26.    The Accused Instrumentality acts as a calling transmitter that transmits signals

specified in a predetermined Recommendation (e.g., V.34, V.8 and V.8bis signaling, etc.). (Id.).

       27.    The Accused Instrumentality acts as a calling receiver that receives signals

transmitted from the communication apparatus at the answering side (e.g., another modem that

can receive Recommendations (e.g., V.34, V.8 and V.8bis, etc.)). (Id.).

       28.    The Accused Instrumentality acts as a calling detector that detects the signals

received by the calling receiver of the Accused Instrumentality while the calling transmitter

transmits CM signals (“Signal CM initiates the process of modulation-mode selection”) specified

in Recommendation V.8 (the Accused Instrumentality receiver supports V.8).                 (e.g.,

https://www.enea.com/globalassets/downloads/protocols/netbricks/demod-bricks--022874.pdf;

https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-V.8-200011-I!!PDF-

E&type=items).

       29.    The Accused Instrumentality acts as a controller that performs a communication

procedure as specified in recommendation V.34 when the calling detector detects JM signals

specified            in           Recommendation               V.8.                        (e.g.,

https://www.enea.com/globalassets/downloads/protocols/netbricks/demod-bricks--022874.pdf).

When the calling transmitter of the Accused Instrumentality transmits a CM signal to the

                                               10
    Case 3:18-cv-03410-K Document 1 Filed 12/28/18                Page 11 of 14 PageID 11




answering terminal of the Accused Instrumentality, the answering terminal receives the signal

and in return transmits the JM signal as specified in recommendation V.8. (Id.). The controller in

the calling receiver of the Accused Instrumentality detects a JM signal transmitted from the

answering terminal (e.g., another modem) and thereafter, the communication is performed

according                to           Recommendation              V.34.                         (Id.;

https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-V.8-200011-I!!PDF-

E&type=items). When the calling receiver of the Accused Instrumentality detects the JM signal,

as specified in recommendation V.8, it starts operating at data signaling rate of up to 33,600 bit/s.

(E.g., id.).

        30.     The Accused Instrumentality is capable of performing a communication

procedure at the calling side specified in Recommendation T.30 when the calling detector detects

DIS        signals        specified    in     Recommendation         T.30.            (e.g.,     id.;

https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-T.30-200509-I!!PDF-

E&type=items). When the calling transmitter transmits a CM signal to the answering terminal

(e.g., another modem), the answering terminal receives the CM signal and in response transmits

a DIS signal to the calling receiver. The calling receiver detects a DIS signal and thereafter, the

communication is performed according to Recommendation T.30. (Id.).

        31.     The Accused Instrumentality is capable of performing a communication

procedure, at the calling side (the Accused Instrumentality), specified in Recommendation

V.22/V.22bis when the calling detector detects USB1 signals specified in Recommendation

V.22/V.22bis.        (e.g., id.; https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-V.22bis-

198811-I!!PDF-E&type=items). When the calling transmitter transmits a CM signal to the

answering terminal (e.g., another modem), the answering terminal receives the CM signal and in

                                                 11
   Case 3:18-cv-03410-K Document 1 Filed 12/28/18                Page 12 of 14 PageID 12




response transmits the USB1 signal as specified in Recommendation V.22/V.22bis, the controller

in the calling receiver (the Accused Instrumentality) detects USB1 signals and instructs to starts

data communication over the telephone network at 1200/2400 bits per second in duplex mode

according to recommendation V.22/V.22bis. (Id.).

       32.     The Accused Instrumentality is capable of performing a communication

procedure, at the calling side (the Accused Instrumentality), specified in Recommendation

V.32/V.32bis when the calling detector detects AC signals specified in Recommendation

V.32/V.32bis. (e.g., https://www.enea.com/globalassets/downloads/protocols/netbricks/demod-

bricks--022874.pdf). When the calling transmitter transmits a CM signal to the answering

terminal (another modem), the answering terminal (e.g., another modem) receives the CM signal

and in response transmits AC signals to the calling receiver. The calling receiver detects AC

signals and thereafter, the communication is performed according to Recommendation

V.32/V.32bis. (Id.).

       33.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendants are thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘715 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       34.     On information and belief, Defendants will continue its infringement of one or

more claims of the ‘715 patent unless enjoined by the Court. Each and all of the Defendant’s

infringing conduct thus causes Plaintiff irreparable harm and will continue to cause such harm

without the issuance of an injunction.




                                                12
   Case 3:18-cv-03410-K Document 1 Filed 12/28/18                 Page 13 of 14 PageID 13




       35.     On information and belief, Defendants have had at least constructive notice of the

‘715 patent by operation of law, and there are no marking requirements that have not been

complied with.

                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 6,577,715 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that Defendants account for and pay to Plaintiff all damages to and
               costs incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein;

       c.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein;

       d.      That Defendants be permanently enjoined from any further activity or conduct
               that infringes one or more claims of United States Patent No. 6,577,715; and

       e.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.


December 28, 2018
                                                 Respectfully Submitted,

OF COUNSEL:                                      /s/ Jay Johnson
David R. Bennett                                 JAY JOHNSON
                                                 State Bar No. 24067322
(Application for pro hac vice to be filed)
Direction IP Law                                 D. BRADLEY KIZZIA
                                                 State Bar No. 11547550
P.O. Box 14184

                                                 13
   Case 3:18-cv-03410-K Document 1 Filed 12/28/18    Page 14 of 14 PageID 14




Chicago, IL 60614-0184                KIZZIA JOHNSON, PLLC
(312) 291-1667                        1910 Pacific Ave., Suite 13000
dbennett@directionip.com              Dallas, Texas 75201
                                      (214) 451-0164
                                      Fax: (214) 451-0165
                                      jay@kpllc.com
                                      bkizzia@kpllc.com

                                      Attorneys for Plaintiff Commtech IP LLC




                                     14
